United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
R.M., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Baton Rouge, LA, Employer
)
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-661
Issued: December 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 18, 2008 finding that she did not
sustain an injury as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits in this appeal.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty, causally related to factors of her federal employment.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 52-year-old mail carrier, filed an occupational disease
claim for chest pain and lower back pain while in the performance of duty. She first became
aware of her condition and its relation to her work on July 23, 2007. Appellant stopped work on
July 8, 2007.
The Office received a November 30, 2005 nerve conduction study in which Dr. Gregory
Ward, Board-certified in physical medicine and rehabilitation, diagnosed bilateral carpal tunnel
syndrome. In a January 24, 2006 functional capacity evaluation, Dr. Carolyn Baker, a Boardcertified psychiatrist and neurologist, advised that appellant was capable of working at a light

level. The Office also received physical therapy notes dated January 26 and November 14, 2006.
On February 18, 2005 Dr. J. Guidry, a Board-certified internist, indicated that appellant related
that she inhaled gas fumes from her truck while at work. In a July 23, 2007 treatment note,
Dr. Yuruk Ivirboz, an occupational medicine specialist, related that appellant complained of
intermittent chest and back pain while at work on July 23, 2007. In a July 23, 2007 duty status
report, he indicated that appellant had experienced back and chest pain and that she should not
do any lifting, pulling or pushing and minimal walking until released. Portions of the report are
illegible.
On October 31, 2007 the Office advised appellant that additional factual and medical
evidence was needed to establish her claim.
In a November 23, 2007 statement, appellant described her job duties, which included
constant standing, casing or boxing mail, sitting while delivering mail, twisting, turning, leaning
and lifting. Her duties also included pushing and pulling bins full of mail and parcels through
heavy metal doors. Appellant alleged that her duties were stressful because she was always
trying to meet her deadlines in a timely manner and in dealing with customers. She resubmitted
reports from Drs. Ivirboz and Guidry.
By decision dated December 20, 2007, the Office denied appellant’s claim. It found that
the evidence did not support that she was engaged in any activity causing bodily injury. The
Office further found that appellant failed to submit sufficient medical evidence in support of her
claim.
On May 23, 2008 appellant requested reconsideration and submitted copies of reports
previously submitted. She reiterated that on July 23, 2007 she was delivering mail and
performing the duties of her position when she experienced low back and chest pains.
In a July 23, 2007 report, Dr. Ivirboz noted that appellant had experienced pain in the left
chest area and low back and buttocks. Appellant related a history of “lifting.” Dr. Ivirboz
checked the box “yes” that he believed appellant’s condition was caused or aggravated by an
employment activity. He advised that her restrictions should include no lifting, pulling, pushing
and minimal walking until his release.
In a July 24, 2007 duty status report, Dr. Wilbert McClay, Jr., an attending family
practitioner, diagnosed low back pain and chest pain and indicated that appellant was
incapacitated for duty. He also filled in diagnosis codes for sprain of sacroiliac region,
unspecified, precordial pain and infundibular pulmonic stenosis.
In a December 18, 2007 report, Dr. McClay reviewed appellant’s history of injury and
treatment. Appellant was driving her mail truck when her back began to hurt. Dr. McClay
indicated that appellant was short and had to bend extensively. He advised that she informed
him that her chest also began to hurt. Appellant’s duties included standing in one place and
casing mail for two hours, pulling and pushing mail in bins, as well as placing mail into trays.
Dr. McClay explained that appellant had to use the full force of her body to push or bump the bin
full of mail and parcels. He noted that it was obvious she was under tremendous job stress and
now feared a heart attack. Appellant felt that two percent of her job required standing, lifting,
pushing, pulling and twisting. Dr. McClay stated that “bumping of truck aggravates back
problem.”
2

By decision dated December 18, 2008, the Office found that appellant established the
employment factors pertaining to her job duties as a mail carrier. However, it found that the
medical evidence was insufficient to establish causal relationship between her work and the
diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The evidence supports that appellant identified those employment factors that she
believes caused or aggravated her diagnosed conditions. The Board finds that she has not
submitted sufficient medical evidence to establish a causal relationship between her work duties
and the diagnosed conditions.

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

The record contains a November 30, 2005 nerve conduction study, a January 24, 2006
functional capacity evaluation, and a February 18, 2005 report from Dr. Guidry, who indicated
that appellant related that she inhaled gas fumes from her truck, while at work. These diagnostic
reports do not attribute any diagnosed condition to appellant’s employment. While Dr. Guidry
stated that appellant reported inhaling fumes at work, he did not address whether this caused or
aggravated her claimed chest or low back conditions. Furthermore, appellant’s 2007 claim form
and her subsequent statements did not attribute any medical condition to possible fume exposure.
These reports are insufficient to establish that her work duties caused or aggravated a diagnosed
medical condition.
Dr. Ivirboz advised that appellant began experiencing chest and back pain while at work
on July 23, 2007. However, he did not specifically address whether any factors of appellant’s
employment caused her condition.5 Dr. Ivirboz noted that appellant related a history of “lifting”
and checked a box “yes” that he believed appellant’s condition was caused or aggravated by an
employment activity. The Board has held that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
is of diminished probative value and is insufficient to establish a claim.6 The evidence from
Dr. Ivirboz is of limited probative value because it did not address how particular employment
factors would cause or aggravate a low back or chest condition.
Dr. McClay noted that appellant had an unspecified sprain of sacroiliac region precordial
pain and infundibular pulmonic stenosis. However, the Board notes that the reports of
Dr. McClay do not specifically address whether any factors of appellant’s employment caused
her diagnosed conditions.7 On December 18, 2007 Dr. McClay stated that “bumping of truck
aggravates back problem.” However, his reports lack a well-rationalized explanation addressing
the physiological cause of appellant’s back condition. Rather, Dr. McClay’s opinion is
conclusory. He merely stated that the bumping of the mail truck aggravated appellant’s back
condition. Medical conclusions unsupported by rationale are of diminished probative value.8
Dr. McClay’s opinion is insufficient to establish the claim because he did not provide medical
rationale in support of causal relationship.
The Office also received physical therapy notes dated January 26 and
November 14, 2006. Health care providers such as physical therapists are not physicians as
defined under the Act. Thus, their opinions do not constitute medical evidence and have no
weight or probative value.9
5

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
6

Sedi L. Graham, 57 ECAB 494 (2006).

7

See supra note 5.

8

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); see Mary E. Marshall, 56 ECAB 420 (2005)
(medical reports that do not contain rationale on causal relationship have little probative value).
9

See Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
“physician.” See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).

4

Appellant has not met her burden of proof to establish that her back or chest conditions
commencing on July 23, 2007 are causally related to the accepted factors of employment. The
Board has held that the mere fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the two.10 Neither the fact
that the condition became apparent during a period of employment nor the belief that the
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.11 Causal relationship must be substantiated by reasoned medical opinion
evidence, which is appellant’s responsibility to submit. There is insufficient medical evidence
explaining how appellant’s employment duties caused or aggravated her conditions of sprain of
the sacroiliac region, precordial pain and infundibular pulmonic stenosis.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2008 is affirmed.
Issued: December 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

5

